GUIDRY, Judge.
For the reasons assigned in the companion matter entitled State of Louisiana, Department of Transportation and Development v. Aswell, 517 So.2d 894 (La.App. 3d Cir.1987), the judgment of the trial court is reversed and set aside and defendants’ motion to dismiss the expropriation is dismissed with prejudice. This matter is remanded to the trial court for further proceedings with regard to the payment of compensation to the defendants. All costs of this appeal are assessed to the defendants. Costs at the trial level are to await a determination of this matter.
REVERSED AND REMANDED.